349 S.W.3d 478 (2011)
J.P.H., by and through his Next Friend, J.P.H., and J.P.H. individually, Appellants,
v.
D.L.L. f/k/a D.L.B., Respondent.
No. ED 95849.
Missouri Court of Appeals, Eastern District, Division One.
September 27, 2011.
Timothy J. Farrell, St. Peters, MO, for appellant.
Mary Ann Weems, Clayton, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
J.P.H (Father) appeals the circuit court's judgment in favor of D.L.L. (Mother) preventing Father from relocating the parties' minor son to Indiana.
*479 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).